Citation Nr: 0900078	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from November 
1988 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a previously assigned 
noncompensable rating for a chronic low back strain.  

In an October 2007 rating decision, the RO increased the 
rating to 10 percent for the veteran's service-connected low 
back strain, effective August 22, 2005.  The issue of 
entitlement to a higher disability evaluation for a low back 
strain remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Board notes that the most recent VA spine examination was 
conducted in October 2005, and x-rays from that date revealed 
a well-maintained curvature of the spine with well-maintained 
disc spaces, as well as range of motion findings that were 
noncompensable for VA purposes.  A private magnetic resonance 
imaging (MRI) report from St. John Health dated in July 2007, 
however, listed an impression of disc herniation at L5-S1 
with extruded disc fragment extending superiorly, which was 
noted to cause impingement of the thecal sac at this level 
and bilateral neural foraminal narrowing.  In a private 
treatment note from P. B., D.O., dated in July 2007, Dr. B. 
diagnosed a herniated nucleus pulposus of L5-S1 based on the 
recent MRI findings.  Based on these findings, the RO 
increased the rating to 10 percent, effective August 22, 
2005, the date of the veteran's claim for an increased 
rating.  

The veteran testified during his November 2008 hearing that 
his low back strain severely affects his ability to perform 
his job as a maintenance supervisor.  He stated that he 
experiences radiating pain from his lower back and hip area 
down his right leg.  He also testified that he had recently 
been treated at the Detroit VA Medical Center (VAMC) for his 
low back disability.  The RO should obtain the veteran's VA 
treatment records and schedule him for an additional VA spine 
examination that includes evaluation of his neurological 
complaints.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the veteran for a low back strain 
since July 2007.  Of particular interest 
are the Detroit VAMC treatment records.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate examiner 
for an opinion as to the current nature 
and extent of his service- connected back 
disability.  The examiner should identify 
all present manifestations of the 
service-connected disability, including 
any evidence of a related neurological 
disability (i.e., lower extremity 
radiculopathy).  Complete range of motion 
and X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.

The opinion should address whether the 
veteran has experienced any 
incapacitating episodes due to his low 
back disability.  If the examiner finds 
there are any neurological disabilities, 
an opinion, to the extent possible, 
should be provided as to the date of 
onset.

The examiner should also provide a full 
description of the effects of the 
service-connected disability (exclusive 
of any nonservice-connected disabilities) 
upon the veteran's employment and daily 
life.  Particular emphasis should be 
placed upon any manifest limitation of 
activity alleged by the veteran.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the determination is 
less than fully favorable, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




